Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2021 has been entered.
Claim Interpretation
Regarding claims 1, 15, and 18, the mention of differential thermal analysis to determine critical points and a temperature ramp to the oxygen loss critical interval appears to indicate that the critical points and critical intervals are temperatures. Therefore, the limitations “critical point” and “critical interval” will be interpreted to mean temperatures associated with the anneal profile.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 15, and 18, the terms “critical point” and “critical interval” are unclear. Specifically, it is unclear how the critical points are related to the dehydration critical interval and oxygen loss critical interval.
Claims 2-14, 16-17, and 19-20 are indefinite by virtue of depending on an indefinite claim.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 3-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zelner (US 9404175) in view of Aimone (US 20050118052 A1), Jeon (US 20130240033 A1), and Tamai (JPH10330928A).
Claim 1:
Zelner teaches drying a constituent (Fig. 3 element 320; col 3 line 39-40), calcining the dried constituent (Fig. 3 element 330; col 3 line 40-42), pulverizing and separating the fully reacted constituent (Fig. 3 element 340; col 3 line 43-44), hot-pressing to form a target (col 3 line 46-47), and performing PVD using the target (col 5 line 41-44). 
Zelner fails to explicitly teach vacuum annealing the powder after pulverizing and separating and that the highest temperature of vacuum annealing is greater than 800 °C and no greater than 900 °C. However, Aimone (US 20050118052 A1) teaches heating (annealing) powders prior to hot-pressing (para 0030-0031), wherein the powder is first heated to a dehydration temperature (dehydration critical interval) to remove oxygen, then the powder is heated to a deoxidation  The annealing step of Aimone is performed before compression of the powder (para 0026-0031) and therefore the annealing step occurs without physical densification of the powder. Zelner in view of Aimone fails to explicitly teach the highest annealing temperature is greater than 800 °C and no greater than 900 °C
Zelner in view of Aimone fails to explicitly teach determining the critical points by differential thermal analysis by weight loss peaks. However, Jeon (US 20130240033 A1) teaches using thermal gravity analysis (differential thermal analysis) to determine annealing temperatures (critical points) based upon sharp weight loss peaks indicative of the removal of a species, such as water or gases (para 0067). Because Jeon teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use thermal gravity analysis to determine the annealing temperatures associated with the dehydration and deoxygenation of Zelner in view of Aimone with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Zelner in view of Aimone fails to explicitly teach the temperature ramp is such as to minimize crystal growth. However, Tamai (JPH10330928A) teaches that the crystal grain size of the target material can be reduced to 30 microns or less (minimized) by rapid heating at an average temperature rise rate (ramp) of 100 °C/min or more in order to improve the quality of the sputtering target by reducing abnormal discharge (para 0004, 0006-0007, 0039-0040). Zelner teaches that a larger grain size distribution can result in a lower density or uniformity than desired in the target (col 1 line 59-62; col 3 line 62-65); therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to anneal the powder of Zelner in view of Aimone at a higher temperature rise rate in order to minimize the crystal grain size of the target material and thus improve the density, uniformity, and quality of the sputtering target.
Claims 3-14:
Regarding claim 3, Zelner teaches using the target to form a multicomponent dielectric film by PVD (claim 1). Additionally, as described in the claim 1 rejection, Zelner in view of Aimone teaches a highest vacuum annealing temperature of between 800 °C and 900 °C (less than 900 °C) would have been obvious to one having ordinary skill in the art. Furthermore, Zelner teaches a hot-pressing temperature of 1000 to 2000 °C (Zelner col 6 line 12-14). Therefore, Zelner in view of Aimone teaches the highest vacuum annealing temperature is both less than 900 °C and below the lowest hot-press temperature (1000 °C). 
Regarding claim 4, Zelner teaches a deposition rate between 9 and 18 nanometers per minute and a density of at least 99% (claim 1). Zelner teaches at least 99% density but does not explicitly teach greater than 99% density. However, one would have expected the use of any value within the Zelner range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any densities of 99% or greater, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Regarding claim 5, though Zelner does not explicitly teach a temperature range of 1200 to 1500 °C, Zelner 
Regarding claim 6, Zelner teaches selecting a first major constituent, second major constituent, and at least one minor constituent (claim 1), wherein the first major constituent is selected from a first group consisting essentially of TiO2, Ta2O5, Nb2O5, or ZrO2 (Fig. 3 element 312; col 3 line 28-30), wherein the second major constituent is selected from a second group consisting essentially of a carbonate, an acetate, an oxalate, or a propionate (Fig. 3 element 314; col 4 line 50-53; col 5 line 6-8), and wherein the minor constituent is selected from a third group consisting essentially of a nanopowder, a gel, an alkoxide or combinations thereof (claim 1; Fig. 3 element 316); and forming a mixture of constituents consisting essentially of the first major constituent, second major constituent, and the minor constituent in a single mixing step (claim 1), wherein the mixture of constituents is the constituent that is dried by the drying (claim 1; Fig. 3 element 310, 320).
Regarding claim 7, Zelner teaches the first major constituent is TiO2 (claim 11). 
Regarding claim 8, Zelner teaches the first major constituent is Ta2O5 (claim 11).
Regarding claim 9, Zelner teaches the first major constituent is Nb2O5 (col 3 line 28-30).
Regarding claim 10, Zelner teaches the first major constituent is ZrO2 (claim 11).
Regarding claim 11, Zelner teaches the second major constituent is BaCO3 (claim 11).
Regarding claim 12, Zelner teaches the second major constituent is Pb(CH3COO)2 (claim 11).
Regarding claim 13, Zelner teaches that calcining is performed within 100 °C of a temperature of solid state reaction of each of the first major constituent, second major constituent, and at least one minor constituent (claim 3).
Regarding claim 14, Zelner teaches that nanopowder is selected from a fourth group consisting essentially of a rare-earth metal oxide nanopowder, a hydroxide nanopowder, a titanate nanopowder, a zirconate nanopowder, a niobate nanopowder, or combinations thereof, and wherein the alkoxide is selected from a fifth group consisting essentially of magnesium ethoxide, .

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zelner (US 9404175) in view of Aimone (US 20050118052 A1), Jeon (US 20130240033 A1), and Tamai (JPH10330928A) as applied to claim 1 above, and further in view of Chao (US 20150171465).
Zelner in view of Aimone fails to explicitly teach the pulverizing and separating of the vacuum annealed material and hot pressing the vacuum annealed powder material. However, Chao teaches ball milling followed by annealing and then an additional ball milling to achieve a desired particle size (para 0059). Chao also teaches recovering the milled powder by sieving (para 0163). Additionally, the material of Chao can be deposited by physical vapor deposition (para 0060). It would be obvious to a person having ordinary skill in the art at the time of the invention to pulverize and separate after annealing to maintain a desired size distribution after the annealing causes some crystallization because a larger grain size distribution can result in a lower density or uniformity than desired in the target (Zelner col 1 line 59-62; col 3 line 62-65). Although hot-pressing is not explicitly mentioned by Chao, the powder processing steps, such as pulverizing and annealing, should be performed before forming a sputtering target final product; therefore, it would be obvious to a person having ordinary skill in the art at the time of the invention to include the additional pulverizing and separating steps taught by Chao between the vacuum annealing and hot-pressing steps of Zelner in view of Aimone with a reasonable expectation of success and to yield predictable results. Please see MPEP 2144.04.IV.C for details.

Claim 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zelner (US 9404175) in view of Aimone (US 20050118052 A1), Jeon (US 20130240033 A1), Tamai (JPH10330928A), and Chao (US 20150171465).
Claim 15:
Zelner teaches selecting a first major component from a group consisting essentially of TiO2, Ta2O5, Nb2O5, and ZrO2 (col 3 line 28-30), selecting a second major constituent from a second group consisting essentially of BaCO3 or Pb(CH3COO)2 (claim 11), selecting a minor constituent from a third group consisting essentially of a nanopowder, a gel, an alkoxide, or combinations thereof (claim 11), forming a mixture of constituents in a single mixing step (claim 11), drying the mixture (claim 11), calcining the dried mixture (claim 11), pulverizing and separating the fully reacted mixture (claim 11), performing PVD to form a film wherein PVD is performed at a deposition rate of at least 12 nanometers per minute (col 4 line 10-14; claim 6) and the target has a density greater than 99% (claim 6), as described in the claim 4 rejection. Zelner fails to explicitly teach vacuum annealing the powder, wherein vacuum annealing is performed without physical densification of the first powder of constituents and the highest temperature of vacuum annealing is greater than 800 °C and no greater than 900 °C, pulverizing and separating the vacuum annealed material to provide a second powder, or hot-pressing the second powder.
However, Aimone (US 20050118052 A1) teaches heating (annealing) powders prior to hot-pressing (para 0030-0031), wherein the powder is first heated to a dehydration temperature (dehydration critical interval) to remove oxygen, then the powder is heated to a deoxidation temperature (oxygen loss critical interval) to reduce oxygen content (according to an anneal profile) (para 0026). Additionally, the annealing takes place at a pressure of 100 microns (vacuum), or microns of mercury, which is equivalent to 13.33 Pa (1 to 100 Pa) (para 0027) and the highest anneal temperature is about 950 °C (para 0028). Furthermore, Aimone teaches a  The annealing step of Aimone is performed before compression of the powder (para 0026-0031) and therefore the annealing step occurs without physical densification of the powder. Zelner in view of Aimone fails to explicitly teach the highest annealing temperature is greater than 800 °C and no greater than 900 °C. However, absent any showing of criticality, a prima facie case of obviousness exists where the claimed ranges to not overlap with the prior art but are merely close because 950 °C is so close to the claimed range of 800 °C to 900 °C that prima facie one skilled in the art would have expected them to have the same properties. Please see MPEP 2144.05 (I) for further details. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a temperature between 800 °C and 900 °C with a reasonable expectation of success and with predictable results.
Zelner in view of Aimone fails to explicitly teach determining the critical points by differential thermal analysis by weight loss peaks. However, Jeon (US 20130240033 A1) teaches using thermal gravity analysis (differential thermal analysis) to determine annealing temperatures (critical points) based upon sharp weight loss peaks indicative of the removal of a species, such 
Zelner in view of Aimone fails to explicitly teach the temperature ramp is such as to minimize crystal growth. However, Tamai (JPH10330928A) teaches that the crystal grain size of the target material can be reduced to 30 microns or less (minimized) by rapid heating at an average temperature rise rate (ramp) of 100 °C/min or more in order to improve the quality of the sputtering target by reducing abnormal discharge (para 0004, 0006-0007, 0039-0040). Zelner teaches that a larger grain size distribution can result in a lower density or uniformity than desired in the target (col 1 line 59-62; col 3 line 62-65); therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to anneal the powder of Zelner in view of Aimone at a higher temperature rise rate in order to minimize the crystal grain size of the target material and thus improve the density, uniformity, and quality of the sputtering target.
Zelner in view of Aimone fails to explicitly teach the pulverizing and separating of the vacuum annealed material and hot pressing the vacuum annealed powder material. However, Chao teaches ball milling followed by annealing and then an additional ball milling to achieve a desired particle size (para 0059). Chao also teaches recovering the milled powder by sieving  Although hot-pressing is not explicitly mentioned by Chao, the powder processing steps, such as pulverizing and annealing, should be performed before forming a sputtering target final product; therefore, it would be obvious to a person having ordinary skill in the art at the time of the invention to include the additional pulverizing and separating steps taught by Chao between the vacuum annealing and hot-pressing steps of Zelner in view of Aimone with a reasonable expectation of success and to yield predictable results. Please see MPEP 2144.04.IV.C for details.
Claims 16-17:
Regarding claim 16, though Zelner does not explicitly teach a temperature range of 1200 to 1500 °C, Zelner teaches a hot-pressing temperature of 1000 to 2000 °C (col 6 line 12-14). One would have expected the use of any value within the Zelner range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any temperatures within 1000 to 2000 °C, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details. 
Regarding claim 17, Zelner teaches that nanopowder is selected from a fourth group consisting essentially of a rare-earth metal oxide nanopowder, a hydroxide nanopowder, a titanate nanopowder, a zirconate nanopowder, a niobate nanopowder, or combinations thereof, and wherein the alkoxide is selected from a fifth group consisting essentially of magnesium ethoxide, 
Claim 18:
Zelner teaches selecting a first major component from a group consisting essentially of TiO2, Ta2O5, Nb2O5, and ZrO2 (Fig. 3 element 312; col 3 line 28-30), selecting a second major constituent from a second group consisting essentially of BaCO3 or Pb(CH3COO)2 (claim 11), selecting a minor constituent from a third group consisting essentially of a nanopowder, a gel, an alkoxide, or combinations thereof (claim 11), forming a mixture of constituents in a single mixing step (claim 11), drying the mixture (claim 11), calcining the dried mixture (claim 11), pulverizing and separating the fully reacted mixture (claim 11), performing PVD to form a film wherein PVD is performed at a deposition rate of at least 12 nanometers per minute (col 4 line 10-14; claim 6) and the target has a density greater than 99% (claim 6), as described in the claim 4 rejection. Zelner fails to explicitly teach vacuum annealing the powder, wherein vacuum annealing is performed without physical densification of the first powder of constituents and the highest temperature of vacuum annealing is greater than 800 °C and no greater than 900 °C, pulverizing and separating the vacuum annealed material to provide a vacuum annealed material in powder form.
However, Aimone (US 20050118052 A1) teaches heating (annealing) powders prior to hot-pressing (para 0030-0031), wherein the powder is first heated to a dehydration temperature (dehydration critical interval) to remove oxygen, then the powder is heated to a deoxidation temperature (oxygen loss critical interval) to reduce oxygen content (according to an anneal profile) (para 0026). Additionally, the annealing takes place at a pressure of 100 microns (vacuum), or microns of mercury, which is equivalent to 13.33 Pa (1 to 100 Pa) (para 0027) and the highest anneal temperature is about 950 °C (para 0028). Furthermore, Aimone teaches a  The annealing step of Aimone is performed before compression of the powder (para 0026-0031) and therefore the annealing step occurs without physical densification of the powder. Zelner in view of Aimone fails to explicitly teach the highest annealing temperature is greater than 800 °C and no greater than 900 °C. However, absent any showing of criticality, a prima facie case of obviousness exists where the claimed ranges to not overlap with the prior art but are merely close because 950 °C is so close to the claimed range of 800 °C to 900 °C that prima facie one skilled in the art would have expected them to have the same properties. Please see MPEP 2144.05 (I) for further details. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a temperature between 800 °C and 900 °C with a reasonable expectation of success and with predictable results.
Zelner in view of Aimone fails to explicitly teach determining the critical points by differential thermal analysis by weight loss peaks. However, Jeon (US 20130240033 A1) teaches using thermal gravity analysis (differential thermal analysis) to determine annealing temperatures (critical points) based upon sharp weight loss peaks indicative of the removal of a species, such 
Zelner in view of Aimone fails to explicitly teach the temperature ramp is such as to minimize crystal growth. However, Tamai (JPH10330928A) teaches that the crystal grain size of the target material can be reduced to 30 microns or less (minimized) by rapid heating at an average temperature rise rate (ramp) of 100 °C/min or more in order to improve the quality of the sputtering target by reducing abnormal discharge (para 0004, 0006-0007, 0039-0040). Zelner teaches that a larger grain size distribution can result in a lower density or uniformity than desired in the target (col 1 line 59-62; col 3 line 62-65); therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to anneal the powder of Zelner in view of Aimone at a higher temperature rise rate in order to minimize the crystal grain size of the target material and thus improve the density, uniformity, and quality of the sputtering target.
Zelner in view of Aimone fails to explicitly teach the pulverizing and separating of the vacuum annealed material and hot pressing the vacuum annealed powder material. However, Chao teaches ball milling followed by annealing and then an additional ball milling to achieve a desired particle size (para 0059). Chao also teaches recovering the milled powder by sieving  Although hot-pressing is not explicitly mentioned by Chao, the powder processing steps, such as pulverizing and annealing, should be performed before forming a sputtering target final product; therefore, it would be obvious to a person having ordinary skill in the art at the time of the invention to include the additional pulverizing and separating steps taught by Chao between the vacuum annealing and hot-pressing steps of Zelner in view of Aimone with a reasonable expectation of success and to yield predictable results. Please see MPEP 2144.04.IV.C for details.
Claims 19-20:
Regarding claim 19, Zelner teaches hot-pressing (col 3 line 46-47) to form a sputtering target, Aimone teaches that annealing the powder is performed before pressing the powder (para 0026-0031), and Chao teaches ball milling and sieving annealed material to achieve a desired particle size and resulting in a milled powder (para 0059, 0163). Therefore, Zelner in view of Aimone and Chao as described in the claim 18 rejection would involve the hot-pressing of the vacuum annealed material in powder form.
Regarding claim 20, Zelner teaches that PVD is performed using the target to form a dielectric thin film (claim 1).
Response to Arguments
Applicant’s arguments, see pg. 9, filed 06/22/2021, with respect to claims 1, 4, 6-8, 10-15, and 17-20 have been fully considered and are persuasive.  The non-statutory double patenting rejections of 03/22/2021 have been withdrawn. 
Applicant’s arguments, see pg. 10, filed 06/22/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Aimone (US 20050118052 A1), Jeon (US 20130240033 A1), and Tamai (JPH10330928A).
Aimone teaches annealing a powder at a pressure within the claimed range and including a dehydration temperature and deoxidation (oxygen loss) temperature. Additionally, Jeon teaches determining the annealing temperatures (critical points) of dehydration and gas loss regions using thermal gravity analysis to measure the weight loss at each temperature. Furthermore, Tamai teaches annealing at a faster temperature rise rate (ramp) in order to reduce the crystal grain size and thus improve sputtering target quality.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang (US 20100221508 A1) teaches performing thermogravimetry analysis (TGA) to determine temperatures associated with mass loss from water and oxygen containing group removal using a combined TGA and differential thermal analysis (DTA) device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794